 
Exhibit 10.1




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT, dated as of this 4th day of March, 2011, by and
between LIFETIME BRANDS, INC., a Delaware corporation (the “Employer”), and
JEFFREY SIEGEL (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Employer and the Executive entered into an Employment Agreement
dated as of May 2, 2006 (the “Original Employment Agreement”), pursuant to which
the Employer employed the Executive as the Chairman of the Board, President and
Chief Executive Officer of the Employer for a term commencing as of January 1,
2006;
 
WHEREAS, the Employer and the Executive entered into an Amendment of the
Original Employment Agreement dated as of August 10, 2009 (the “First
Amendment”);
 
WHEREAS, the Employer and the Executive entered into a Second Amendment of the
Original Employment Agreement dated as of November 9, 2010 (the “Second
Amendment”); and
 
WHEREAS, the Employer and the Executive desire to treat the term of employment
of the Executive by the Employer under the Original Employment Agreement, as
amended by the First Amendment and the Second Amendment (the “Original Amended
Employment Agreement”), as having terminated effective as of December 31, 2010
and to enter into this Agreement pursuant to which the Employer shall continue
to employ the Executive as the Chairman of the Board, President and Chief
Executive Officer of the Employer for a term commencing as of January 1, 2011,
upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1.           Termination of Term of Employment under Original Amended Employment
Agreement.  The term of the Executive’s employment by the Employer under the
Original Amended Employment Agreement is hereby terminated effective as of
December 31, 2010.
 
2.           Employment and Duties.
 
(a)           General.  Effective as of January 1, 2011 (the “Effective Date”),
the Employer hereby employs the Executive, and the Executive agrees to be
employed by the Employer, as the Chairman of the Board, President and Chief
Executive Officer of the Employer, upon the terms and conditions herein set
forth.  In such capacity, the Executive shall report directly to the Board of
Directors of the Employer (the “Board”).
 
 
 
 


  -1-
 

--------------------------------------------------------------------------------

 




 
The Executive shall perform all of the duties normally accorded to such
positions, subject to the control of the Board.
 
(b)           Services.  For so long as the Executive is employed by the
Employer, the Executive shall perform his duties faithfully and shall devote his
full business time, attention and energies to the businesses of the Employer,
and while employed, shall not engage in any other business activity that is in
conflict with his duties and obligations to the Employer.
 
(c)           No Other Employment.  During the Term (as defined in Section 3),
the Executive shall not, directly or indirectly, render services to any other
person or organization for which he receives compensation; provided, however,
that upon the receipt of the Board’s prior written approval to be granted in its
sole discretion, which approval shall not unreasonably be withheld, the
Executive may accept an election to the board of directors of no more than two
other companies without being deemed to have violated Section 2(b), provided
that such activities do not otherwise conflict with his duties and obligations
to the Employer.  No such approval will be required if the Executive seeks to
perform services without direct compensation therefore in connection with the
management of personal investments or in connection with the performance of
charitable and civic activities, provided that such activities do not contravene
the provisions of Section 2(b) and Section 6.
 
(d)           Board Membership, etc.  The Executive is currently a member of the
Board and the Chairman of the Board, President and Chief Executive Officer of
the Employer.  The Employer shall recommend that Executive be nominated by the
Board for re-election to the Board, be re-elected by the Board as Chairman of
the Board and President of the Employer and be re-designated by the Board as the
Chief Executive Officer of the Employer, annually during the Term.  Upon request
by the Board at the end of the Term, the Executive shall resign his membership
on the Board and resign as Chairman of the Board, President and Chief Executive
Officer of the Employer at the time he is no longer employed by the Employer.
 
3.           Term of Employment.  The term of the Executive’s employment under
this Agreement (the “Term”) shall commence on the Effective Date and continue
until December 31, 2013, unless his employment is sooner terminated pursuant to
the provisions of Section 5 hereof; provided, however, that on each of December
31, 2013 and December 31, 2014, the Term shall be extended for an additional one
year period unless either party gives to the other party written notice at least
ninety (90) days prior to such date of its decision not to extend the Term.
 
4.           Compensation and Other Benefits.  Subject to the provisions of this
Agreement, the Employer shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for all services
rendered hereunder:
 
(a)           Base Salary.  As of the Effective Date, the Employer shall pay to
the Executive a base salary (the “Base Salary”) at an annualized rate of
$1,000,000, payable
 


 
-2-

--------------------------------------------------------------------------------

 


to the Executive in accordance with such normal payroll practices of the
Employer as are in effect from time to time.  The total Salary paid in any given
year pursuant to this Section 4(a), plus any other payments made by the Employer
to the Executive with respect to such year which would be subject to the limits
of Section 162(m) shall not exceed $1,000,000 or such other limit as may be
contained in any amendment to Section 162(m) of the Internal Revenue Code, as
amended (the “Code”), provided the total Salary shall not be reduced to less
than $1,000,000.
 
(b)           Bonuses.  For each year during the Term, commencing with the year
ending December 31, 2011, the Executive shall receive an Annual Adjusted IBIT
Performance Bonus and an Annual Individual Goal Bonus (collectively, the
“Section 4(b) Bonuses”) determined as follows:
 
(i)           Annual Adjusted IBIT Performance Bonus.  The Compensation
Committee of the Board (the “Compensation Committee”) will prepare an Adjusted
IBIT Performance Bonus Table for each such year which shall be similar to the
Adjusted IBIT Performance Table for the year 2010 prepared by the Compensation
Committee pursuant to Section 3(b)(ii) of the Original Amended Employment
Agreement, except that (A) the Adjusted IBIT to be achieved by the Employer for
the Executive to obtain 100% of the target bonus will be based on the annual
budget for such year prepared by the management of the Employer and approved by
the Board of Directors of the Employer and (B) the target bonus payable upon
achieving 100% of the target Adjusted IBIT for such year will be 100% of the
Base Salary payable to the Executive for such year.  Similarly, the threshold
Adjusted IBIT for such year will be 50% of the target Adjusted IBIT for such
year which, if achieved, would entitle the Executive to receive 50% of the
target bonus for such year consistent with the Adjusted IBIT Performance Bonus
Table for such year.  Similarly, the maximum Adjusted IBIT for such year will be
200% of the target Adjusted IBIT for such year which, if achieved, would entitle
the Executive to receive 200% of the target bonus for such year, consistent with
the Adjusted IBIT Performance Table for such year.
 
Notwithstanding anything to the contrary contained in this Agreement, the
Adjusted IBIT Performance Bonus for any such year will be zero if the Adjusted
IBIT achieved by the Employer for such year is less than the threshold Adjusted
IBIT for such year, and in no event will an Adjusted IBIT Performance Bonus for
such year be more than the maximum target bonus for such year even if the
Adjusted IBIT achieved by the Employer for such year exceeds the maximum
Adjusted IBIT for such year.
 
The Employer shall pay in each of the immediate following years to the Executive
the Adjusted IBIT Performance Bonus earned by the Executive for such preceding
year within ten days of the Employer filing its Annual Report on Form 10-K for
such preceding year with the Securities and Exchange Commission; provided,
however if the date established by the Internal Revenue Service (the “IRS
Payment Date”) by which such payment must be
 


 
-3-

--------------------------------------------------------------------------------

 


made in order for the Employer to deduct the amount of the Adjusted IBIT
Performance Bonus for such year is earlier, the Employer shall pay, (i) if the
Employer can determine such amount by the IRS Payment Date, such amount prior to
the IRS Payment date or (ii) if the Employer cannot determine such amount by the
IRS Payment Date, 90% of the Employer’s good faith estimate of such amount by
the IRS Payment Date and the balance, if any, as soon thereafter as the Employer
can determine such amount. If, however, 90% of the Employer’s good faith
estimate of such amount is more than the Adjusted IBIT Performance Bonus for
such year, the Executive shall promptly return such excess to the Employer as
soon as the Employer shall notify the Executive of the amount of such excess.
 
The bonuses payable by the employer to the Executive pursuant to this clause (i)
shall be awarded under and subject to the terms of the Employer’s 2000 Incentive
Bonus Compensation Plan (the “Plan”); provided, however, if the Employer shall
determine that such bonuses would not qualify under the terms of the Plan, the
Employer shall use its best efforts to amend the Plan so that such bonuses would
qualify under the terms of the Plan; provided further, however, if the Employer
is unable to so amend the Plan, the Employer shall enter into another financial
arrangement with the Executive to provide the Executive with the same economic
benefit, on an after-tax basis, as the Executive would have received if such
bonuses had qualified under the terms of the Plan.
 
For purposes of this Agreement, the term “Adjusted IBIT”, as it applies to any
particular year, means that amount for such year equal to the Employer’s Income
Before Income Taxes, as determined by the Employer’s independent auditors, using
generally accepted accounting principles, and reported in the Employer’s
Consolidated Statements of Operations in its Annual Report on Form 10-K for such
year filed with the Securities and Exchange Commission, subject to such
adjustments as are set forth in the Adjusted IBIT Performance Bonus Table for
such year.


If the Executive’s employment is terminated (w) by the Employer for any reason
other than Cause, (x) by the Executive for Good Reason, (y) by the Employer or
the Executive due to the Executive’s Disability, or (z) by reason of the
Executive’s death, any Annual Adjusted IBIT Performance Bonus payable to the
Executive or his estate, as the case may be, accrued to the date of termination
of the Executive’s employment shall be that amount equal to (1) the amount of
the Annual Adjusted IBIT Performance Bonus that would have been payable to the
Executive if the Executive’s employment had not been terminated during the year
times (2) a fraction the numerator of which is the number of months elapsed
during the year up to and including the month of termination of the Executive’s
employment and the denominator of which is 12.
 


 
-4-

--------------------------------------------------------------------------------

 


(ii)           Annual Individual Goal Bonus.  For each year during this
Agreement, commencing with the year ending December 31, 2011, the Executive
shall be entitled to receive an Annual Individual Goal Bonus equal to 25% of his
Base Salary for such year based on meeting individual measurable objectives set
by the Compensation Committee in consultation with the Executive.  If the
Executive meets at least 50% of such objectives, he shall be entitled to an
Annual Individual Goal Bonus equal to 12.5% of his Base Salary for such
year.  If the Executive meets less than 50% of such objectives, he shall not be
entitled to receive any Annual Individual Goal Bonus for such year.
 
(c)           Other Bonus Plans.  The Executive shall be entitled to participate
in any other annual bonus plan maintained by the Employer for its senior
executives on such terms and conditions as may be determined from time to time
by the Compensation Committee.
 
(d)           Option Grants.  On the date of the execution of this Agreement, or
as soon thereafter as is administratively practical, the Employer shall grant
the Executive options to purchase 150,000 shares of the Employer’s Common Stock
pursuant to the Employer’s 2000 Long-Term Incentive Plan, as it may be amended
from time to time. The options shall be exercisable no more than ten (10) years
from the date of grant. The options shall have an exercise price per share equal
to the closing price of a share of Common Stock of the Employer on the date of
grant.  One third of the options shall vest and become exercisable on each of
December 31, 2011, 2012 and 2013.  Such options shall be subject to earlier
vesting as provided elsewhere in this Agreement.
 
(e)           Expenses.
 
(i)           It is contemplated that, in connection with his employment
hereunder, the Executive may be required to incur reasonable business,
entertainment and travel expenses. The Employer shall promptly reimburse the
Executive in full for all reasonable and necessary business, entertainment and
other related expenses, including first class travel expenses for travel that is
scheduled to take more than four (4) hours, incurred or expended by him incident
to the performance of his duties hereunder, upon submission of appropriate
documentation or receipts in accordance with the policies and procedures of the
Employer as in effect from time to time.  It is understood that certain business
of the Employer, involving travel of more than three (3) days, will require or
benefit from the presence of Executive’s spouse (or significant other), and this
clause (f) applies as well to such expenses relating to her.
 
(ii)           The Employer agrees to reimburse the Executive in full for
services paid by the Executive, or pay directly upon submission by the Executive
to the Employer of statements for services payable by the Executive, rendered by
any person or persons of the Executive’s choice that the Executive retains to
advise the Executive with regard to legal, financial,
 


 
-5-

--------------------------------------------------------------------------------

 


investment and/or tax advice, and the drafting of wills and trusts in connection
with estate planning; provided however such reimbursement or payment shall not
in the aggregate exceed ten thousand dollars ($10,000) during any twelve (12)
month period.
 
(f)           Pension, Welfare and Fringe Benefits.  During the Term, the
Executive shall be eligible to participate in the pension, medical, disability
and life insurance plans applicable to senior executives of the Employer
generally in accordance with the terms of such plans as in effect from time to
time.  The foregoing shall not be construed to limit the ability of the Employer
or any of its affiliates to amend, modify or terminate any such benefit plans,
policies or programs at any time and from time to time.
 
(g)           Insurance.
 
(i)           Employer Owned Insurance.  The Executive agrees that the Employer
may at any time or times and for the Employer’s own benefit apply for and take
out life, health, accident and other insurance covering the Executive either
independently or together with others, in an amount the Employer deems to be in
its best interests and the Employer may maintain any existing insurance policies
on the life of the Executive owned by the Employer.  The Employer shall own all
rights in the insurance and in the cash value and proceeds thereof and the
Executive shall not have any right, title or interest therein.
 
(ii)           Other Insurance.
 
(A)           The Employer shall reimburse the Executive up to a maximum of
$60,000 (Sixty Thousand Dollars) for premiums paid per year during the Term with
respect to 15 year level term life insurance policies with an aggregate face
value of $5,750,000 on the life of the Executive that will be owned by
Executive’s life insurance trust or for which the Executive’s life insurance
trust will be the beneficiary.
 
(B)           In addition to what the Executive is otherwise entitled to under
the Employer’s group long term disability insurance plan for executives (the
“Standard Plan”), the Employer shall also provide the Executive with long term
disability insurance pursuant to the Employer’s group disability policy, if
obtainable, and structured for tax consequences similar to the Standard Plan in
an amount sufficient to pay the Executive an additional $15,000 per month during
the term of this Agreement, in the event the Executive becomes disabled and his
employment is terminated pursuant to Section 5 (d).
 
(h)           Vacation.  During each year of the Term the Executive shall be
eligible for thirty (30) working days paid vacation, in accordance with the
policies periodically established by the Board for similarly situated senior
executives of the Employer, plus an additional ten (10) working days paid
vacation in recognition of his
 


 
-6-

--------------------------------------------------------------------------------

 


performance and years of service.  Notwithstanding anything to the contrary
herein or in any of the policies at any time established by the Board for
similarly situated senior executives of the Employer, the Executive shall have
the right to carry over to a subsequent period or periods any vacation days
unused by him upon the same terms and conditions as other similarly situated
senior executives of the Employer shall be entitled to carry over vacation days
unused by them.
 
(i)           Automobile Allowance.  During the Term of the Executive’s
employment hereunder, the Employer shall provide the Executive with the type(s)
of automobile(s) and reimbursement of expenses incurred in connection therewith,
comparable to those heretofore provided to the Executive as an officer of the
Corporation during its fiscal year ended December 31. 2010.
 
5.           Termination of Employment.  Subject to the notice and other
provisions of this Section 5, the Employer shall have the right to terminate the
Executive’s employment hereunder, and the Executive shall have the right to
resign, at any time for any reason or for no stated reason.
 
(a)           Termination for Cause; Resignation Without Good Reason.
 
(i)           If, prior to the expiration of the Term, the Executive’s
employment is terminated by the Employer for “Cause” (as defined below) or if
the Executive resigns from his employment hereunder other than for “Good Reason”
(as defined below), the Executive shall be entitled to the following amounts
only:  (A) payment of his Base Salary accrued up to and including the date of
termination or resignation of his employment, (B) payment in lieu of any accrued
but unused vacation time, and (C) payment of any unreimbursed expenses
(collectively, the “Accrued Obligations”).  Except to the extent required by the
terms of the programs described in Section 4(f) or applicable law, the Executive
shall have no further right under this Agreement or otherwise to receive any
other compensation or to participate in any other plan, program or arrangement
after such termination or resignation of employment.  Notwithstanding anything
to the contrary in this Agreement, the Executive shall be entitled to exercise
any then-outstanding stock options granted to the Executive that shall have
vested on or prior to such termination or resignation of employment.
 
(ii)           Termination of the Executive’s employment for Cause shall be
communicated by delivery to the Executive of a written notice from the Employer
stating that the Executive will be terminated for Cause, specifying the
particulars thereof and the effective date of such termination; provided,
however, that no such written notice shall be effective unless the cure period
specified in clause (u) or (v) of the definition of “Cause” contained in this
Section 5(a) (if applicable) has expired without the Executive having corrected
the event or events subject to cure.  The date of a resignation by the Executive
without Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Employer; provided, however, that
 


 
-7-

--------------------------------------------------------------------------------

 


the Executive shall provide at least 30 days’ advance written notice of
resignation without Good Reason.
 
(iii)           If the Executive’s employment is terminated by the Employer for
Cause because the Executive has been formally indicted for a crime involving
moral turpitude, dishonesty, fraud or unethical business conduct or has been
determined by a governmental body or other appropriate authority to have
violated any material law or regulation that is applicable to the Employer’s
businesses, or become the subject of an SEC action or administrative proceeding
which has been commenced against him and, thereafter, the Executive is cleared
of substantially all such charges, violations and/or allegations, the Board
shall reinstate the Executive to the positions that he previously held under
this Agreement and the Executive shall resume his employment and duties
hereunder.
 
For purposes of this Agreement:
 
 
(A)
“Cause” means that the Executive has (t) committed any act of willful
misconduct, including fraud, in connection with his employment by the Employer;
(u) materially breached any provision of the Agreement, which breach has not
been cured within 10 business days after receiving written notice of such
breach; (v) failed, refused or neglected, other than by reason of a Disability
(as defined below), to timely perform any material duty or obligation under this
Agreement or to comply with any lawful directive of the Board, which failure,
refusal or neglect has not been cured within 10 business days after receiving
written notice thereof; (w) been formally indicted for a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct; (x) violated a
fiduciary obligation to the Employer; (y) been determined by a governmental body
or other appropriate authority to have violated any material law or regulation
that is applicable to the Employer’s businesses, or entered into a consent order
concerning a violation of any material law or regulation that is applicable to
the Employer’s business; or (z) become the subject of an SEC action or
administrative proceeding which has been commenced against him. Upon a cure of
the acts set forth in subsections (u) or (v) by the Executive within the 10
business day cure period to the reasonable satisfaction of the Board, such event
shall no longer constitute Cause for purposes of this Agreement.

 
 
(B)
“Good Reason” means the occurrence of any of the following without the
Executive’s prior written consent:  (w) a material diminution in the Executive’s
duties, or the assignment to the Executive of duties materially inconsistent
with his authority, responsibilities and reporting requirements as set forth in
Section 2 of this Agreement; (x) the failure of the Board or a nominating
committee thereof to nominate the Executive for election to the Board; (y) the
Employer, the Board or any person controlling the Employer requires the
Executive to relocate his principal place of

 


 
-8-

--------------------------------------------------------------------------------

 


employment to a location outside of a fifty mile radius from its current
location, over the objection of the Executive unless such relocation is  as the
result of exigent circumstances as determined by the Board; or (z) the failure
of the Employer to obtain the assumption in writing of its obligations to
perform this Agreement by any successor to all or substantially all of the
business or assets of the Employer not later than the effective date of such
transaction. In the event that Executive elects to terminate this Agreement for
Good Reason, the Executive shall notify the Employer in writing of the grounds
for such termination within thirty (30) days of the commencement of such
condition and the Employer shall have twenty (20) days from receipt of such
notice to cure such condition.
 
(b)           “Involuntary Termination”.
 
(i)           If, prior to the expiration of the Term, the Executive’s
employment is terminated (A) by the Employer for any reason other than Cause,
(B) by the Executive for Good Reason, (C) by the Employer or the Executive due
to the Executive’s Disability or (D) by reason of the Executive’s death (such a
resignation or termination being hereinafter referred to as an “Involuntary
Termination”), the Executive shall be entitled to payment of the Accrued
Obligations.  In addition, in the event of the Executive’s Involuntary
Termination, the Employer shall, conditioned upon the Executive’s execution of a
customary release of all claims against the Employer and its officers,
directors, shareholders and affiliates, if any, in a form prescribed by the
Employer, pay to the Executive as severance (the “Severance Payments”) the
following amounts:
 
 
(x)
3.0 times the Base Salary,

 
 
(y)
3.0 times the average of the sum of the Section 4(b) Bonuses paid by the
Employer to the Executive with respect to each of the two immediately preceding
years, and

 
 
(z)
the Annual Adjusted IBIT Performance Bonus for the year in which such
termination occurs accrued to the date of such termination calculated in
accordance with Section 3(b).

 
The Employer shall pay to the Executive (1) the amounts referred to in clauses
(x) and (y) in cash, in a lump sum within 30 days of such termination and (2)
the amount referred to in clause (z) within 10 days of the Employer filing with
the Securities and Exchange Commission its Annual Report on Form 10-K for the
year in which such termination occurs; provided, however if the date established
by the Internal Revenue Service (the “IRS Payment Date”) by which such payment
must be made in order for the Employer to deduct the amount of the Adjusted IBIT
Performance Bonus for such year is earlier, the Employer shall pay, (A) if the
Employer can determine such amount by the IRS Payment Date, such amount prior to
the IRS Payment date or (B) if the Employer cannot determine such amount by the
IRS Payment Date, 90% of
 


 
-9-

--------------------------------------------------------------------------------

 


the Employer’s good faith estimate of such amount by the IRS Payment Date and
the balance, if any, as soon thereafter as the Employer can determine such
amount.  If, however, 90% of the Employer’s good faith estimate of such amount
is more than the Adjusted IBIT Performance Bonus for such year, the Executive
shall promptly return such excess to the Employer as soon as the Employer shall
notify the Executive of the amount of such excess.  In addition, in the event of
the Executive’s Involuntary Termination, all of the Executive’s then-outstanding
stock options shall be immediately vested and exercisable. Anything in this
Agreement to the contrary notwithstanding, no Severance Payments shall be
payable under this Section 5(b) if the Executive’s employment with the Employer
ends at the expiration or non-renewal of the Term in accordance with Section 3.
 
(ii)           In the event of the Executive’s Involuntary Termination, the
Executive shall continue to participate on the same terms and conditions as are
in effect immediately prior to such termination or resignation and at the
Employer’s expense in the Employer’s health and medical plans and any other
benefits provided to the Executive pursuant to Section 4(f) above at the time of
such Involuntary Termination until the end of the Term or until the Executive
obtains other employment, whichever occurs first.  Anything herein to the
contrary notwithstanding, the Employer shall have no obligation to continue to
maintain any plan, program or level of benefits solely as a result of this
Agreement.
 
(iii)           The date of termination of employment without Cause shall be the
date specified in a written notice of termination to the Executive.  The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Employer, provided, however, that no such
written notice shall be effective unless the cure period specified in the
definition of “Good Reason” contained in Section 5(a) (if applicable) has
expired without the Employer having corrected the event or events subject to
cure.
 
(c)           Involuntary Termination in Connection with Certain Changes in
Control.  If, during the Term, the Employer undergoes a “Change in Control” (as
defined below), and either (i) the Executive’s employment is thereafter
terminated under circumstances that would constitute an Involuntary Termination
or (ii) the Executive undergoes an Involuntary Termination and within 90 days of
the Involuntary Termination, the Employer executes a definitive agreement to
enter into a transaction the consummation of which would result in a “Change in
Control” and such transaction is actually consummated, all of the Executive’s
then-outstanding stock options shall be immediately vested and exercisable and
the Executive shall be entitled to payment of the Accrued Obligations and,
conditioned upon his execution of a customary release of all claims against the
Employer, successor, officers, directors, employees and its affiliates, if any,
in a form prescribed by the Employer, the Severance Payments.  In addition, the
Executive shall be entitled to the continuation of benefits in accordance with
the terms of
 


 
-10-

--------------------------------------------------------------------------------

 


Section 4(f).  The Employer shall make the payments and provide the benefits to
be paid and provided under this Agreement; provided, however, if all or any
portion of the payments and benefits provided under this Agreement, either alone
or together with other payments and benefits which the Executive receives or is
then entitled to receive from the Employer or otherwise, would constitute a
“parachute payment” within the meaning of Section 280G of the Code (or a similar
or successor provision), the Employer shall reduce such payments hereunder and
such other payments to the extent necessary so that (A) no portion thereof shall
be subject to the excise tax imposed by Section 4999 of the Code (or a similar
or successor provision); and, (B) by reason of such reduction, the net after-tax
benefit to the Executive shall exceed the net after-tax benefit if such
reduction were not made.  The determination of whether the payments shall be
reduced as provided in this Section 5(c) and the amount of such reduction shall
be made at the Employer’s expense by a public accounting firm retained by the
Employer at the time the calculation is to be performed, the selection of which
is agreed to by the Executive, such agreement not to be unreasonably withheld
(the “Accounting Firm”).  The Accounting Firm shall provide its determination,
together with detailed supporting calculations and documentation to the Employer
and the Executive within twenty (20) business days of the payment of the initial
installment of the Change in Control Severance Payment, or within such time as
is administratively practical.  The Executive may review these calculations for
a period of twenty days and may retain another accounting firm (at his own
expense) for such review and submit objections during such twenty-day review
period.
 
For purposes of this Agreement, “Change in Control” means (A) the consummation
of a merger or consolidation of the Employer with or into another entity or any
other corporate reorganization, if more than 50% of the combined voting power of
the continuing or surviving entity’s issued shares or securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not shareholders of the Employer 180 days prior to such merger,
consolidation or other reorganization; (B) the sale, transfer or other
disposition of all or substantially all of the Employer’s assets; (C) a change
in the composition of the Board, as a result of which fewer than 50% of the
incumbent directors are directors who had been directors of the Employer on the
date 24 months prior to the date of the event that may constitute a Change in
Control (for example, the current Board has eight directors, a change of five
Directors shall constitute a Change in Control); (D) any transaction as a result
of which any person is the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), directly
or indirectly, of securities of the Employer representing at least 50% of the
total voting power represented by the Employer’s then outstanding voting
securities (e.g., issued shares).  For purposes of this Section 5(c), the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Exchange Act, but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of the Employer or of any subsidiary
of the Employer and (ii) a company owned directly or indirectly by the
shareholders of the Employer in substantially the same proportions as their
ownership of the ordinary shares of the Employer.
 


 
-11-

--------------------------------------------------------------------------------

 


(d)           Termination Due to Disability.  In the event of the Executive’s
Disability, either the Employer or the Executive shall be entitled to terminate
Executive’s employment.  In the event that Executive elects to terminate his
employment due to disability, such termination nevertheless shall be deemed to
be an Involuntary Termination and the Executive shall be entitled to payment of
the Accrued Obligations, the Severance Payments and any disability benefits that
are provided under the terms of any plan, program or arrangement referred to in
Section 4(f) applicable to the Executive at the time of his Disability.  In
addition, in the event the Executive’s employment is terminated due to
Disability, all of the Executive’s then-outstanding stock options shall be
immediately vested and exercisable.
 
For purposes of this Agreement, “Disability” means any physical, mental,
emotional, physiological or other condition that restricts or threatens to
restrict the Executive’s ability substantially to perform his duties and
responsibilities under this Agreement.  Any dispute as to whether or not the
Executive is disabled within the meaning of the preceding sentence shall be
resolved by a physician or other health care professional selected in good faith
by the Executive, and approved by the Board, which approval shall not be
unreasonably withheld, and the determination of such physician or other health
care professional shall be final and binding upon both the Executive and the
Employer.
 
(e)           Death.  Except as otherwise provided in this Agreement, no Base
Salary or benefits shall be payable under this Agreement following the date of
the Executive’s death.  In the event of the Executive’s death, the Accrued
Obligations and the Severance Payments shall be paid to the Executive’s
Beneficiary within 30 days of such termination.  The Executive’s Beneficiary
shall also be entitled to any death benefits that are provided under the terms
of any plan, program or arrangement referred to in Section 4(f) applicable to
the Executive at the time of death.  In addition, in the event of the
Executive’s death, all of the Executive’s then-outstanding stock options shall
be immediately vested and exercisable.
 
(f)           Beneficiary.  For purposes of this Agreement, “Beneficiary” shall
mean the person or persons designated in writing by the Executive to receive
benefits under a plan, program or arrangement or to receive the Severance
Payments, if any, in the event of the Executive’s death, or, if no such person
or persons are designated by the Executive, the Executive’s estate.  No
Beneficiary designation shall be effective unless it is in writing and received
by the Employer prior to the date of the Executive’s death.
 
(g)           No Mitigation; No Offset.  In the event of any termination of the
Executive’s employment hereunder, by the Employer without Cause or by the
Executive for Good Reason, the Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation provided to the Executive in any subsequent employment.
 
(h)           Continuation of Life Insurance.  Notwithstanding the termination
of the Executive’s employment hereunder (other than in the case of the
termination of the
 


 
-12-

--------------------------------------------------------------------------------

 


Executive’s employment by reason of Cause pursuant to Section 5(a) or by reason
of the Executive’s death), the Employer shall continue in force and pay the
premiums on the life insurance on the life of the Executive that that the
Employer was required to maintain and pay the premiums on pursuant to Section
4(g) immediately prior to such termination.  If the Executive’s employment
hereunder is terminated either by reason of Cause pursuant to Section 5(a) or by
reason of the Executive’s death, the Employer shall not be required either to
continue in force or pay the premiums on any such life insurance.
 
6.           Protection of the Employer’s Interests.  The Executive acknowledges
and agrees that (i) the principal business of the Employer is the design,
importation and distribution of a broad range of household cutlery, kitchenware,
tabletop, cutting boards, pantryware and bakeware products; (ii) he is one of
the limited number of persons who has developed, and will continue to develop,
that business; (iii) the business of the Employer is conducted throughout the
United States; (iv) his work for the Employer has included the identification
and solicitation of present and prospective suppliers and customers and the
maintenance of supplier and customer relationships and goodwill; (v) the
suppliers and customers of the Employer are engaged in supplying and purchasing
various types of houseware products including cutlery, kitchenware, tabletop,
cutting boards, pantryware and bakeware products; (vi) his work for the Employer
has provided him, and will continue to provide him, with confidential and
proprietary information including customer and supplier lists and marketing
strategies; and (vii) the business of the Employer and the potential for its
continued success have been, and will continue to be, dependent on unique
personal skills of the Executive and his diligent efforts in implementing those
skills on behalf of the Employer and in this regard the services to be provided
by him are special, unique and extraordinary.  Accordingly, in order to induce
the Employer to enter into this Agreement, the Executive covenants and agrees
that:
 
(a)           During the Term and for a period of three (3) years thereafter
(together, the “Restricted Period”), the Executive shall not:
 
(i)           engage in the business of importing or distributing any cutlery,
kitchenware, tabletop, cutting boards, pantryware or bakeware products
whatsoever or any other houseware products related to or competitive with the
products distributed by the Employer or any of its subsidiaries or engage in any
other business engaged in by the Employer or any of its subsidiaries at the time
or at any time during the immediately preceding twelve-month period (the
“Prohibited Activity”) in the United States for his own account; (ii) directly
or indirectly enter the employ of, or render any services to, any Person engaged
in any Prohibited Activity in the United States; (iii) have an interest in any
Person engaged in any Prohibited Activity in the United States, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, employee, trustee, consultant or in any other relationship or
capacity; provided, however, that the Executive may own directly, or indirectly,
solely as an investment, securities of any Person which are traded on any
national securities exchange or in the over-the-counter market if the Executive
(y) is not a controlling Person of, or a member of a group that controls, the
Person or (z) does not directly or indirectly, own 5% or more of
 


 
-13-

--------------------------------------------------------------------------------

 


any class of securities of the Person; provided further, however, that after the
termination of the Term, the Executive shall not be prohibited from:
 
(x)  engaging in any Prohibited Activity, whether in the United States or
elsewhere, for his own account,
 
(y) directly or indirectly entering the employ of, or rendering any service to
any Person engaged in any Prohibited Activity whether in the United States or
elsewhere, or
 
(z) having any interest in any Person engaged in any Prohibited Activity,
whether in the United States or elsewhere,
 
if, but only if, the Executive for his own account or such Person competes with
the Employer with respect to a product line or product lines in which, at the
time the Executive commences engaging in such Prohibited Activity or enters the
employ of or commences rendering such service to such Person or acquires such
interest in such Person, as the case may be, the Employer does less than 1% of
its business in such product line or product lines.  As an example, “storage and
organization” would be deemed to be a product line for this purpose:
 
(ii)           directly or indirectly hire, engage or retain any Person who at
any time within the immediately preceding two (2) year period was a client or
customer of the Employer or any of its subsidiaries, or directly or indirectly
solicit, entice or induce any such Person to become, a client or customer of any
other Person engaged in any Prohibited Activity;
 
(iii)           directly or indirectly hire, engage or retain any Person who at
any time within the immediately preceding two (2) year period was a supplier of
the Employer or any of its subsidiaries, or directly or indirectly solicit,
entice or induce any such Person to become, a supplier to him or to any other
Person engaged in any Prohibited Activity; provided, however, that after the
termination of the Term the Executive shall not be prohibited from, directly or
indirectly hiring, engaging or retaining any such Person, or directly or
indirectly soliciting, enticing or inducing any such Person to become, a
supplier to him or to any such other Person if, but only if, the product line or
product lines that the Executive requests such Person to supply to him or to any
such other Person do not constitute an area of business in which the Employer
does more than 1% of its business; or
 
(iv)           directly or indirectly hire, employ or retain any person who at
any time within the immediately preceding two (2) year period was an employee of
the Employer or any of its subsidiaries or directly or indirectly solicit,
entice, induce or encourage any such Person to become employed by any other
Person.
 


 
-14-

--------------------------------------------------------------------------------

 


(b)           During the Restricted Period, the Executive shall keep secret and
retain in strictest confidence, and shall not use for the benefit of himself or
any other Person except in connection with the business and affairs of the
Employer, all confidential or proprietary information of the Employer and its
subsidiaries, including, without limitation, trade “know-how”, secrets,
consultant contracts, supplier lists, customer lists, pricing policies, cost
information, operational methods, marketing plans and strategies, product
development techniques and plans, business acquisition plans, new personnel
plans, methods of manufacture, technical processes, designs and design projects
and other business affairs of the Employer and its subsidiaries learned by the
Executive heretofore or during the Term of this Agreement, and shall not
disclose them to anyone outside the Employer and its subsidiaries, either during
or after his employment by the Employer, except as required in the course of
performing duties hereunder or with the Employer’s express written consent;
provided, however, that the Executive shall not be bound by the restrictive
obligations of this Section 6(b) with respect to any matter that is or becomes
publicly known through no act of the Executive or that is permitted by Section
6(a).  All memoranda, reports, notes, customer and supplier lists,
correspondence, records and other documents (and all copies ) made or compiled
by the Executive, or made available to the Executive, concerning the business of
the Employer or any of  its subsidiaries shall be the Employer’s property and
shall be delivered to the Employer promptly upon the termination of the Term.
 
(c)           The Executive hereby acknowledges that the covenants of the
Executive contained in Sections 6(a) and (b) (the “Restrictive Covenants”) are
reasonable and valid in all respects and that the Employer is entering into this
Agreement in reliance, inter alia, on his acknowledgment.  If the Executive
breaches, or threatens to commit a breach of, any of the Restrictive Covenants,
the Employer shall have the right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any breach or threatened breach will cause
irreparable injury to the Employer and that money damages will not provide an
adequate remedy to the Employer.  If any court determines that any of the
Restrictive Covenants, or any part is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions; and if any court construes any
of the Restrictive Covenants, or any part to be unenforceable because of the
duration of the provision, the scope of the restrictions, or the area covered
thereby, the court shall have the power to reduce the duration or area of the
provision and, in its reduced form, the provision shall then be enforceable and
shall be enforced.
 
In exchange for the Executive agreeing to the Restrictive Covenants, the
Employer agrees that if the Term is not extended for both an additional one year
period commencing on December 31, 2013 and a second additional one year period
commencing on December 31, 2014 as provided for in Section 3, the Employer shall
pay to the Executive that amount (the “Agreed Amount”) equal to (y) the amount
of his Base Salary in effect immediately prior to December 31, 2013 or December
31, 2014, as the case may be, plus (z) that amount equal to the average of his
annual adjusted IBIT performance bonus for each of the three years ending on
such December 31.  The Agreed
 


 
-15-

--------------------------------------------------------------------------------

 


Amount shall be paid by the Employer to the Executive in a single lump sum
within ten (10) days of the Employer filing its Annual Report on Form 10-K for
the year ending on such December 31 with the Securities and Exchange Commission.
 
For purposes of this Section 6, the term “Person” shall mean an individual,
partnership, joint venture, corporation, trust, unincorporated association,
other business entity or government or department, agency or instrumentality
(whether domestic or foreign).
 
7.           Indemnification; Insurance.
 
(a)           Indemnification.  The Employer agrees that if the Executive is
made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Employer or is or was serving at the request of the Employer as
a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan, the Executive shall be indemnified and held
harmless by the Employer to the fullest extent legally permitted or authorized
by the Employer’s certificate of incorporation or bylaws or resolutions of the
Employer’s Board against all cost, expense, liability and loss (including,
without limitation, attorneys’ fees, judgments, fines, ERISA excise taxes and
other liabilities and penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, member, employee or agent of the Employer or other entity and
shall inure to the benefit of the Executive’s heirs, executors or administrators
(the “Indemnified Claims”).  Provided that the Executive provides the Employer
with prompt notice of any such Proceeding or Indemnified Claim, then the
Employer shall advance to the Executive all reasonable attorneys fees and
expenses incurred by him in connection with a Proceeding or Indemnified Claim
within a reasonable time after submission of reasonable documentation of such
fees and expenses.  Such request shall include an undertaking by the Executive
to repay the amount of such advance if it shall ultimately be determined that he
is not entitled by law to be indemnified against such fees and expenses.
 
(b)           Participation by the Employer.  The Employer shall be entitled to
participate in any litigation or Proceeding relating to any Indemnified Claim,
and after notice from the Employer to the Executive, to assume the defense of
such litigation or Proceeding and Indemnified Claim with counsel of its choice
at its expense; provided, that such notice shall include an acknowledgment of
the Employer’s obligation to indemnify the Executive with respect to such
Proceeding and Indemnified Claim.
 
(c)           Right to Settle.  The Employer shall have the right to settle any
litigation, proceeding or claim against the Executive exclusively for money
damages as, and to the extent, to which the Employer is liable for
indemnification as long as the Executive receives a release from all parties to
such litigation.  Notwithstanding the foregoing, neither the Employer nor the
Executive may settle or compromise any claim
 


 
-16-

--------------------------------------------------------------------------------

 


over the objection of the other unless the settling party settles such claim at
no cost to the other party and obtains a full and unconditional release of the
other party; provided, that the consent to settlement or compromise shall not be
unreasonably withheld.
 
(d)           Insurance.  The Employer shall furnish the Executive with coverage
under the Employer’s customary director and officer indemnification arrangements
in accordance with the Employer’s by-laws and its directors’ and officers’
insurance policies, as in effect from time to time for executives or directors
at his level.
 
8.           General Provisions.
 
(a)           No Other Severance Benefits.  Except as specifically set forth in
this Agreement, the Executive covenants and agrees that he shall not be entitled
to any other form of severance benefit from the Employer, including, without
limitation, any benefit otherwise payable under any of the Employer’s regular
severance plans or policies, in the event his employment ends for any reason
and, except with respect to obligations of the Employer expressly provided for
herein, the Executive unconditionally releases the Employer and its subsidiaries
and affiliates, and their respective directors, officers, employees and
stockholders, or any of them, from any and all claims, liabilities or
obligations under any severance or termination arrangements of the Employer or
any of its subsidiaries or affiliates.
 
(b)           Tax Withholding. Section 409A.  All amounts paid to Executive
hereunder shall be subject to all applicable federal, state and local wage
withholding.  This Agreement is intended to comply with the requirements of
Section 409A of the Code (“409A”) and shall in all respects be administered in
accordance with 409A.  The parties agree that if any payment or the provision of
any amount, benefit or entitlement hereunder at the time specified in this
Agreement would subject Executive to any additional tax or interest or penalties
under 409A and its implementing regulations or guidance, the payment or
provision of such amount, benefit or entitlement shall be postponed to the
earliest commencement date on which the payment or the provision of such amount,
benefit or entitlement could be made without incurring such additional tax,
interest or penalties (including delaying payment of any severance to the
earliest possible payment date which is consistent with 409A).  In addition, to
the extent that any regulation or guidance issued under 409A (after application
of the previous provision of this paragraph) would result in Executive being
subject to the payment of interest, penalties or any additional tax under 409A,
the Employer and Executive agree, to the extent reasonably possible, to amend
this Agreement in order to avoid the imposition of any such interest, penalties
or additional tax under 409A, which amendment shall be reasonably determined in
good faith by the Employer and Executive and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Employer of the applicable provision without violating the
provisions of 409A.  Notwithstanding anything in this Agreement to the contrary,
payments or distributions may only be made under this Agreement upon an event
and in a manner permitted by 409A or an applicable exemption.  All payments not
otherwise exempt from 409A which are to be made after a termination of
employment under this Agreement may only be made after a “separation from
service” under 409A.  In no event
 


 
-17-

--------------------------------------------------------------------------------

 


may Executive, directly or indirectly, designate the calendar year of any
payment hereunder.   All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of 409A,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.  If upon Executive’s “separation from service” (within the meaning of
409A) from the Employer, Executive is then a “specified employee” (as defined by
and determined in accordance with 409A), then solely to the extent necessary to
comply with 409A and avoid the imposition of taxes under 409A, the Employer
shall defer payment of “nonqualified deferred compensation,” subject to 409A,
which is payable as a result of and would otherwise be paid within six (6)
months following such separation from service, until the earlier of (a) the
first business day of the seventh month after Executive’s separation from
service, or (b) ten (10) days after the Employer receives written notice of
Executive’s death.  All such delayed payments shall be paid in a lump sum
without accrual of interest.  To the extent permissible by law, each payment and
each installment described in this Agreement shall be considered a separate
payment from each other payment or installment for purposes of 409A.
 
(c)           Notices.  Any notice hereunder by either party to the other shall
be given in writing by personal delivery, or certified mail, return receipt
requested, or (if to the Employer) by telex or facsimile, in any case delivered
to the applicable address set forth below:
 
 
(i)
To the Employer:

 


 
 
Board of Directors

 
 
Lifetime Brands, Inc.

 
 
1000 Stewart Avenue

 
 
Garden City, NY 11530

 
 
(ii)
To the Executive:

 


 
 
Jeffrey Siegel

 
 
35 Split Rock Drive

 
 
Kings Point, NY 11024

 
or to such other persons or other addresses as either party may specify to the
other in writing.
 
(d)           Representation by the Executive.  The Executive represents and
warrants that his entering into this Agreement does not, and that his
performance under
 


 
-18-

--------------------------------------------------------------------------------

 


this Agreement will not, violate the provisions of any agreement or instrument
to which the Executive is a party or any decree, judgment or order to which the
Executive is subject, and that this Agreement constitutes a valid and binding
obligation of the Executive in accordance with its terms.  Breach of this
representation will render all of the Employer’s obligations under this
Agreement void ab initio.
 
(e)           Representation by the Employer.  The Employer represents that (i)
the execution of this Agreement and the provision of all benefits and grants
provided herein have been duly authorized by the Employer, including, where
necessary, by the Board and its Compensation Committee, (ii) to the best of its
knowledge, the execution, delivery and performance of this Agreement does not
violate any law, regulation, order, decree, agreement, plan or corporate
governance document of the Employer, and (iii) upon the execution and delivery
of this Agreement, it shall be the valid and binding obligation of the Employer
enforceable in accordance with its terms.
 
(f)           Assignment; Assumption of Agreement.  No right, benefit or
interest hereunder shall be subject to assignment, encumbrance, charge, pledge,
hypothecation or setoff by the Executive in respect of any claim, debt,
obligation or similar process, except by will or by the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal personal representatives.  This Agreement shall be
binding upon and shall inure to the benefit of the Employer, its successors and
assigns. The Employer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, operation of law or otherwise) to
all or substantially all of the business or assets of the Employer to assume
expressly and to agree to perform this Agreement in the same manner and to the
same extent that the Employer would be required to perform it if no such
succession or assignment had taken place.  The term “the Employer” as used
herein shall include any such successors and assigns.
 
(g)           Amendment.  No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by the parties hereto.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.
 
(h)           Severability.  If any term or provision hereof is determined to be
invalid or unenforceable in a final court or arbitration proceeding, (i) the
remaining terms and provisions hereof shall be unimpaired and (ii) the invalid
or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
 
(i)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (determined without regard
to the
 


 
-19-

--------------------------------------------------------------------------------

 


choice of law provisions thereof), and the parties consent to jurisdiction in
the United States District Court for the Southern District of New York.
 
(j)           Entire Agreement.  This Agreement contains the entire agreement of
the Executive, the Employer and any predecessors or affiliates thereof with
respect to the subject matter hereof and all prior agreements, term sheets,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof are superseded hereby.
 
(k)           Counterparts.  This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.
 
 

 
LIFETIME BRANDS, INC.
     
By: /s/ Ronald Shiftan
 
Name:
Ronald Shiftan
 
Title:
Chief Operating Officer
         
EXECUTIVE
      /s/ Jeffrey Siegel  
Jeffrey Siegel

 
 
 
 
 
 
 
 
 
-20-
 